Title: Benjamin Waterhouse to Thomas Jefferson, 14 December 1815
From: Waterhouse, Benjamin
To: Jefferson, Thomas


          
            
              Dear Sir
              Cambridge 14th Decr 1815
            
            I received your letter of 13th Octr with pleasure, and read it with great satisfaction.—I here enclose a curious publication, printed first in Connecticut, & reprinted at Andover, 20 miles from this place, where is a new & well endowed theological college, being a splinter struck off from Cambridge, at the time when we elected an unitarian professor of divinity. Dwight of the Connecticut-College;—Morse the geographer, & Pearson, late Professor of Hebrew & oriental languages here; are the three most distinguished Cardinals; but the first has the most external, if not internal marks of being our Pope Bonaface the first. The last named gentleman has just published a sermon, bottomed on the calculations & reasonings of the Tract No 70. here enclosed, which taken collectively, is the largest & boldest stride towards the establishment of calvinistical-popery we have yet seen.—
            By this Tract you will percieve that your native State is but poorly represented in Heaven, there being “914,000 of her population destitute of the means of grace!”—whence we infer that “Virginia influence” scarcely extends to the New-Jerusalem:—we are also as certain, that in miserable Louisiana the people “sit in darkness, and the shadow of death—there being not one protestant minister within its limits.”—
            In the sermon above referred to, the preacher says—“I shudder when I think that the constitution of the U.S. does not recognize the being of a God, nor ever once mentions His name!”—and he might have encreased his shuddering by adding—“while every Bill of lading does.”
            I hope some able hand in the south will reply to this Tract No 70. You will see by the poetry in the enclosed news-paper, that we attack this rant with other weapons beside those of serious argument. The Hartford Convention has fallen flat before the unceasing streams of ridicule, which swelled, at last, into a torrent. But it is to be lamented that those who assume the pen in the cause of truth, liberality & common sense do not exceed exceed three in number We need the aid of some of the fine spirits of the South.
            The venerable Adams, who is “—a stout polemic, stubborn as a rock,” has several times in years past, expressed to me his very serious apprehension of the movements of these restless, & aspiring priests. This calvinistic-junto have paid great court to the sage of Quincy, till at length he wrote Dr Morse a letter with leave to publish it, which he never will do: the substance of it has however got abroad: he tells the geographical divine that he knows more of this old controversy of trinitarianism, & of the corruptions of christianity than he does, or all his party; that he himself has always been an Unitarian. Since this letter they have ceased to burn incense under the nose of our God. Terminus.
            This controversy has produced a strange state of things, and a queer jumble of opinions in this our American Canaan The Essex-Junto & this University are boasting of Adams & Jefferson, while their political idol Caleb Strong is a gloomy calvinist of the deepest blue connecticut dye; and it bids fair to break up their political covenant. Strong will retire; and his party will support the Republican candidate of last year, Mr S. Dexter, while the Republicans will try to carry Gen. Dearborn.—But the religious dispute is obliterating the political one; and some think the calvinists will rally under the banners of the general government. They already speak of Mr Madison & Monroe with decency, while they shudder at the anti-terrific doctrines of the Junto.—It is strange, but we have a vast number of both sexes, who love to be agitated by the horrid doctrine of the eternal punishment of fire & brimstone. I however found out, while guarding Vaccination, in its disputed march through an host of enemies, that a man need not dispair making a certain class of people believe any thing but truth.—
            You will find by the enclosed newspaper, that our fanaticks are attacked by other weapons than that of serious argument.
            
              I remain with a high degree of respect your steady admirer
              Benjn Waterhouse
            
          
          
            P.S. By letters I have recently received from Mr J. Q. Adams, he says—“I do not think there is an immediate prospect of tranquility in Europe. The Allies appear to think that the dismemberment & ruin of France is indispensable for the security of the world against universal monarchy; and that to put down the Jacobins, all the Protestants in France must be St Bartholomewed; they think that to consummate the holy triumph of lawful monarchy, Religion & social order, rivers of Jacobin blood must be poured forth from the scaffold. All this is the orthodox doctrine consecrated by the victory of La Belle Alliance. Their alternatives are all of a nature which will require the rod of iron, the sharp pointed-rod, to carry them into effect.”
          
        